Case 2:18-cv-13118-MAG-RSW ECF No. 54 filed 11/20/19        PageID.293    Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                   )
                                            )   Case No. 18-cv-13118
         Plaintiff,                         )
                                            )   Judge Mark A. Goldsmith
         v.                                 )
                                            )   Executive Magistrate Judge R.
AYANNA HATCHETT, an individual,             )   Steven Whalen
ELBERT HATCHETT, an individual,             )
HOMER W. MCCLARTY, as Chapter 7             )
Trustee in In re: Laurestine Hatchett,      )
Case No. 17-45163 (Bankr. E.D. Mich.),      )
and                                         )
STATE OF MICHIGAN                           )
                                            )
         Defendants.                        )

                              Order Disbursing Funds

      Based upon the parties’ stipulation [Dkt. Nos. 52 and 53], it is hereby

ORDERED that the Clerk is directed to distribute the following amounts from the

proceeds of $483,273.98 previously deposited into the Court’s registry in the

following manner:

      a. The Clerk shall forthwith issue a check in the amount of $175,000 and

         payable to “Homer W. McClarty, Chapter 7 Trustee and send the check

         to the following address:

                      Steinberg Shapiro & Clark
                      Attn: Tracy Clark
                      25925 Telegraph Road, Suite 203
                      Southfield, MI 48033
Case 2:18-cv-13118-MAG-RSW ECF No. 54 filed 11/20/19       PageID.294      Page 2 of 2




      b. The Clerk shall forthwith issue a check payable to “U.S. Department of

         Justice” for the remaining deposited funds ($308,273.98) plus 100

         percent of all accrued interest on the deposited funds and send the check

         to the following address:

                  Department of Justice ATTN TAXFLU
                  P.O. Box 310 – Ben Franklin Station
                  Washington, DC 20044

      SO ORDERED.

Dated: November 20, 2019                    s/Mark A. Goldsmith
      Detroit, Michigan                     MARK A. GOLDSMITH
                                            United States District Judge
